DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/924,995 was filed on 07/09/2020, and claims no prior priority.

Election/Restrictions
Applicant's election without traverse of Group II in the reply filed on 04/20/2022is
acknowledged.  Claims 15-19 are examined, while claims 1-14 and 20 are withdrawn from examination.
Response to Amendment
Applicant’s amendment dated 04/20/2022, in which claim 15 was amended, claims 1-14 and 20 were withdrawn, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15, 18, 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chang (US 20140252428 A1).
Regarding claim 15, Chang discloses an apparatus (100, fig 12), comprising: a memory cell array comprising microelectronic devices (FinFETs, para 0001), at least one of the microelectronic devices comprising: 
features (20, 30) comprising silicon (silicon para 0009), each feature of at least one pair of the features comprising: a lower portion (portion of 30 laterally aside sidewall 33a, fig 11) with a tapering sidewall (slightly tilted, para 0015) adjacent a trench (space filled with 40) at least partially filled with insulative material (40); 
and a fin portion (portion of 30 laterally aside 50) above the lower portion, the fin portion comprising a sidewall (33E) defining a different slope (33E substantially vertical, para 0025; 33a having slant angle alpha, para 0021; also abstract) above the insulative material than a slope of the tapering sidewall of the lower portion of the feature; 
and elongate conductive structures (50) above the features, the elongate conductive structures comprising portions laterally adjacent the fin portion of the each feature of the at least one pair of the features (neck and saddle positions, fig 12).
  
    PNG
    media_image1.png
    398
    498
    media_image1.png
    Greyscale

Regarding claim 18, Chang discloses that sidewalls of the elongate conductive structures define a slope of at least eighty-nine degrees (50 coplanar with sidewall 33e; having slope defined in para 0021-0022; substantially vertical para 0025) relative to an upper surface of the insulative material.
Regarding claim 19, Chang discloses that the slope of the tapering sidewall of the lower portion is within one degree of vertical (substantially vertical in para 0015; tilt angle alpha defining S1; S1 being greater than 30 which is cotangent of tilt angle; thus tilt angle 0-1.8 degrees from vertical.  Para 0021-0022)



Claim(s) 15, 16, 18, 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Liao (US 20160133624 A1).
Regarding claim 15, Liao discloses an apparatus (semiconductor memory device, para 0004), comprising: a memory cell array (cell array, para 0022) comprising microelectronic devices (gates and fins of word line 111, fig 6, para 0029), at least one of the microelectronic devices comprising: 
features comprising silicon (101, of silicon para 0021), each feature of at least one pair of the features comprising: 
a lower portion with a tapering sidewall (tapering sidewall of lower portion, annotated fig 6) adjacent a trench (trench 103 filled with insulator 105, figs 1-6) at least partially filled with insulative material (105); 
and a fin portion (101a) above the lower portion, the fin portion comprising a sidewall (fin portion sidewall, annotated fig 6) defining a different slope (any portion arbitrarily selected so that segment of rounded sidewalls define a different slope; see annotated fig 6) above the insulative material than a slope of the tapering sidewall of the lower portion of the feature (annotated fig 6); 
and elongate conductive structures (111) above the features, the elongate conductive structures comprising portions laterally adjacent the fin portion of the each feature of the at least one pair of the features (111 in both neck and saddle positions, fig 6).  

    PNG
    media_image2.png
    410
    738
    media_image2.png
    Greyscale

Regarding claim 16, Liao discloses that the elongate conductive structures are arranged parallel to one another and parallel to a first horizontal axis (matrix, para 0022); and 
the elongate conductive structures are spaced from one another (adjacent, para 0009), along a second horizontal axis perpendicular to the first horizontal axis (DRAM matrix, para 0022), by doped features (implant modification of neck saddle fins, para 0031) comprising the silicon and at least one dopant (implant process to form source or drain, therefore a dopant must be implanted; para 0030).  
Regarding claim 18, Liao discloses that sidewalls (sidewall of 111, annotated fig 6) of the elongate conductive structures define a slope of at least eighty-nine degrees (any arbitrarily-selected slope along the curved sidewall; e.g. vertical) relative to an upper surface of the insulative material.  
Regarding claim 19, Liao discloses that the slope of the tapering sidewall (tapering sidewall, annotated fig 6) of the lower portion is within one degree of vertical (any arbitrarily-selected slope along the curved sidewall; e.g. 89 degrees).

Claim(s) 15 and 17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sung (US 20160351565 A1).
Regarding claim 15, Sung discloses an apparatus (integrated circuit, title), comprising: 
a memory cell array (400, fig 11A) comprising microelectronic devices (IC device, fig 10), at least one of the microelectronic devices comprising: 
features (F1, F2, fig 10) comprising silicon (silicon, para 0067), each feature of at least one pair of the features comprising: a lower portion (lower portion sidewall, annotated fig 10) with a tapering sidewall adjacent a trench (T1) at least partially filled with insulative material (132a, 122a); 
and a fin portion (F2e, etc) above the lower portion, the fin portion comprising a sidewall defining a different slope above the insulative material than a slope of the tapering sidewall of the lower portion of the feature (annotated fig 10; different slope also shown fig 4c); 
and elongate conductive structures (154, which may be a WL para 0305) above the features, the elongate conductive structures comprising portions laterally adjacent the fin portion of the each feature of the at least one pair of the features (154 in saddle and neck positions, fig 10).
Regarding claim 17, Sung discloses within the trench, at least one additional elongate conductive structure (124, 134, of polysilicon, para 0246) extending substantially perpendicular (extending vertically) to the elongate conductive structures; 
and wherein the insulative material is interposed (interposed horizontally, fig 10) between the at least one additional elongate conductive structure and the lower portion of the feature.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20060063348 A1 Chen discloses angled trenches and advantages to rounded corner formation; e.g. fig 1D, specification throughout.

    PNG
    media_image3.png
    406
    461
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    545
    643
    media_image4.png
    Greyscale
	US 20150028406 A1 Tang discloses angled trenches in a DRAM array, e.g. figs 3, 4
US 20150380526 A1 Godet discloses a multistep etching process at different bias voltages to form sidewalls having desired angles, e.g. para 0033; fig 6.
US 20040171254 A1 Iijima discloses effect of etching voltage on taper angle of resulting trenches, e.g. graphs figs 3-6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 – 6 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817

/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822